Case 1:18-cv-01519-MN Document 246 Filed 12/22/20 Page 1 of 4 PageID #: 8987



                                                                            Fish & Richardson P.C.
                                                                            222 Delaware Avenue
VIA ECF                                                                     17th Floor
                                                                            P.O. Box 1114
                                                                            Wilmington, DE 19899-1114
                                                                            302 652 5070 main
                                                                            302 652 0607 fax
December 22, 2020

                                                                            Susan E. Morrison
                                                                            Principal
The Honorable Maryellen Noreika                                             morrison@fr.com
U.S. District Court                                                         302 778 8434 direct
844 King Street
Wilmington, DE 19801

Re:    Finjan LLC v. Rapid7, Inc. and Rapid7 LLC,
       D. Del., C.A. No. 18-1519-MN

Dear Judge Noreika:

Collateral estoppel does not apply to the construction of the term “content processor” in the ’154
patent in Finjan, Inc. v. Juniper Networks, Inc., Appeal No. 19-2405 (Fed. Cir. 2020), because it
is ambiguous whether that construction was necessary to the Federal Circuit’s Rule 36
affirmance. In Juniper, the parties briefed five separate issues, including damages issues that
applied to all patents that were subject to the appeal in that matter. (See, e.g., D.I. 245, Ex. 1 at
66-67.) Either the liability or the damages arguments may have independently led to the Federal
Circuit’s affirmance. As a result, the application of collateral estoppel to those issues is
inappropriate.

I.     Legal Standards

The application of collateral estoppel requires a clear finding that the “previous determination
was necessary to the decision.” See, e.g., United Access Techs., LLC v. Centurytel Broadband
Servs., LLC, No. CV 11-339-LPS, 2016 WL 5745085, at *2 (D. Del. Sept. 30, 2016) (“In the
Third Circuit, collateral estoppel applies where: ‘(1) the previous determination was necessary to
the decision . . .’”); see also Leyse v. Bank of Am., Nat. Ass’n, 538 F. App’x 156, 160 (3d Cir.
2013) (stating that summary affirmance does not have preclusive effect unless the basis for
affirmance is clear).

A Rule 36 judgment does not endorse the reasoning in the trial court’s underlying opinion. See
Rates Tech., Inc. v. Mediatrix Telecom, Inc., 688 F.3d 742, 750 (Fed. Cir. 2012) (“Since there is
no opinion, a Rule 36 judgment simply confirms that the trial court entered the correct judgment.
It does not endorse or reject any specific part of the trial court’s reasoning.”). Thus, in instances
where multiple, independent determinations could lead to the correct judgment, no single
determination is necessary to the judgment. See TecSec, Inc. v. Int’l Bus. Machines Corp., 731
F.3d 1336, 1343 (Fed. Cir. 2013) (“[W]here the court in the prior suit has determined two issues,
either of which could independently support the result, then neither determination is considered
essential to the judgment.”) (citations omitted). This rationale extends to appellate arguments
Case 1:18-cv-01519-MN Document 246 Filed 12/22/20 Page 2 of 4 PageID #: 8988




December 22, 2020
Page 2

presented by counsel. See United Access Techs., No. CV 11-339-LPS, at *5 (finding collateral
estoppel does not apply “under the specific circumstances . . . where there is ‘some ambiguity’ as
to whether an issue was ‘necessarily decided’ in a prior case, and that ambiguity arises from a
party’s express appellate argument for affirmance on alternative, independent grounds . . .”)
(citations omitted).

Rapid7’s argument, made without citation, that collateral estoppel does not attach to a judgment
only where there are independent bases for affirmance of a particular issue or finding (see D.I.
245 at 1), is not the law. As the Federal Circuit has made clear, a Rule 36 judgment confirms
only that the underlying judgment of the district court was correct. Rates Tech., Inc., 688 F.3d at
750. And where there are multiple potential bases supporting the district court’s judgment, none
of those underlying bases can be considered “necessary to the judgment” where a Rule 36 is
entered. Id.; TecSec, 731 F.3d at 1343.

Finjan is not arguing, contrary to Rapid7’s suggestion (D.I. 245 at 3) that a Rule 36 summary
affirmance can never be the basis for collateral estoppel. Instead, Finjan’s position is that, as this
District articulated in United Access, “where there is some ambiguity as to whether an issue was
necessarily decided in a prior case,” application of collateral estoppel is inappropriate. United
Access, 2016 WL 5745085, at *5.

II.     Argument

Rapid7’s letter brief misstates Finjan’s position on collateral estoppel. As discussed more fully
below, the record in Juniper shows that Finjan argued to the Federal Circuit that the damages
issues raised specifically regarding one patent applied to all of the patents involved in the appeal,
and that an affirmance on those damages issues would result in no damages across all three
patents, even if the liability issues were resolved in Finjan’s favor. As a result, an affirmance on
damages would have resolved the entire matter adversely to Finjan, even if the Federal Circuit
never reached the liability issues.

        A.      Finjan’s Brief to the Federal Circuit Argued that the Damages Issues
                Applied to All Patents on Appeal

Finjan appealed five separate issues in Juniper: (1) a claim construction issue regarding the
proper construction of the term “content processor” in the ’154 patent; (2) a claim construction
issue related to the ’780 patent regarding the term “Downloadable ID”; (3) whether it was error
to submit a claim construction issue on the ’494 patent to the jury; (4) whether the district court
erred in excluding Finjan’s damages’ expert’s calculation of damages; and (5) whether the
district court erred in its findings related to notice of infringement. (See, e.g., D.I. 245, Ex. 1 at
3.)

As to the fourth issue, the exclusion of Finjan’s damages expert, Finjan’s brief in Juniper made
clear that the damages issues raised cut across all three patents in the appeal. Contrary to
Case 1:18-cv-01519-MN Document 246 Filed 12/22/20 Page 3 of 4 PageID #: 8989




December 22, 2020
Page 3

Rapid7’s statement that the “record does not show” that Finjan’s brief made this argument,
Finjan’s brief expressly argued that if the Federal Circuit did not resolve the damages issues, it
would be left with no remedy on the ’154 patent. (D.I. 245, Ex. 1 at 66-67.) Specifically, Finjan
argued that the damages issues raised with respect to the ’494 patent equally applied to the
damages on the ’154 patent:

       This Court should address the errors regarding the district court’s treatment of the
       damages for the ’494 patent regardless of whether this Court remands it for a
       retrial on liability. Absent appellate review, the district court’s flawed approach
       to ’494 damages will be “law of the case” for any remand.

(Id. at 66.) Finjan went on to provide more detail on the impact that would have on any retrial
related to the ’154 patent, explaining that even if the liability issues on the ’154 were resolved in
Finjan’s favor, the damages issues would leave it without any remedy:

       Here, judicial efficiency warrants this Court taking up the ’494 damages “law of
       the case” if there is any remand, even if it is not on the ’494 Patent. The same
       issues regarding combined infringement by end user hardware and “cloud”
       services are present for both the ’154 and ’780 Patents. Remand without
       substantive review of these issues would promote a pointless trial and new
       judgment, then a new appeal on this same issue. Finjan respectfully proposes that
       the more efficient course would be to address damages now. Finjan respectfully
       asks that this Court exercise discretion to resolve the damages base issue above as
       part of any remand.

(Id. at 66-67, citations omitted.) Said another way, resolution of the damages issues adverse to
Finjan would sufficiently resolve the entire matter in Juniper’s favor, and it would be
unnecessary for the Court to reach the liability issues with respect to the ’154 and ’780 patents.

       B.      Finjan’s Oral Argument Further Clarified that the Damages Issues Applied
               to the ’154 Patent

Finjan’s oral argument reinforced that the damages issues applied to all of the patents involved in
the appeal, including the ’154 patent. (See Oral Argument Recording at 28:32-32:54 (available
at http://oralarguments.cafc.uscourts.gov/default.aspx?fl=19-
2405_10072020.mp3).) Specifically, Finjan’s counsel argued that unless the Federal Circuit
reversed the District Court’s exclusion of Finjan’s damages expert, Finjan would have a wrong
with no remedy:

        And to be candid with the court, even if we got relief on the ’154, or the ’780, or
       the ’494, and we were remanded for either a trial or even a summary judgment
       and Juniper was found to infringe, if the Court does not deal with what the lower
       court did as far as the damages are concerned, we will have a wrong with no
Case 1:18-cv-01519-MN Document 246 Filed 12/22/20 Page 4 of 4 PageID #: 8990




December 22, 2020
Page 4

       remedy. Juniper will be liable for infringement, and we will not be able to
       recover one penny.

(Oral Argument Recording at 28:45-29:10.)

At the very end of the argument, Finjan’s counsel was asked if the damages issue applied to all
patents. In response, counsel for Finjan confirmed that it did, and therefore a reversal of liability
without a reversal of the District Court’s order excluding Finjan’s damages expert would result
in a wrong without a remedy. Specifically, Finjan’s counsel stated:

       Judge Stoll: “On the damages issue, Ms. Brooks, does it relate to all the patents in
       suit, or just to the ’494 patent?”
       Ms. Brooks: “It would relate to all the patents-in-suit, Your Honor, because all of
       them are systems claims. So unless the district court is told by this Court that
       what the district court did by granting this Daubert was wrong, then we’re going
       to go back and we’re going to end up with the exclusion of our damages expert in
       its entirety for any of the patents.”

(Oral Argument Recording at 32:18-32:45.) In other words, Finjan’s counsel explained to the
Court that if the Federal Circuit affirmed on the damages issues, that affirmance would apply to
all three patents and make it unnecessary to reach the liability issues raised in the appeal.

Rapid7 attempts to turn Finjan’s argument on its head, arguing that Finjan did not, and could not,
argue that the resolution of the damages issues would also resolve the liability issue on the ’154
patent. But as with many of Rapid7’s statements, this is not Finjan’s argument. Instead, Finjan
argued to the Federal Circuit that resolution of the damages issues adversely to Finjan would
effectively resolve the entire matter adversely to Finjan. As a result, the Federal Circuit could
have decided the damages issues adversely to Finjan, and failed to even consider the liability
issues. Because it is impossible to know the basis for the Federal Circuit’s decision in this
instance, the application of collateral estoppel is inappropriate here.


Respectfully submitted,

/s/ Susan E. Morrison

Susan E. Morrison
